UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-05767 DWS Strategic Municipal Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2010 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2010 Annual Report to Shareholders DWS Strategic Municipal Income Trust Ticker Symbol: KSM Contents 4 Performance Summary 6 Portfolio Management Review 11 Portfolio Summary 13 Investment Portfolio 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Cash Flows 26 Statement of Changes in Net Assets 27 Financial Highlights 29 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Tax Information 36 Other Information 37 Dividend Reinvestment Plan 44 Board Members and Officers 49 Additional Information Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Leverage results in additional risks and can magnify the effect of any losses. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary November 30, 2010 Performance is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for informational purposes only and are not intended for trading purposes. Returns and rankings based on net asset value during the 3-year, 5-year and 10-year periods shown reflect fee reductions. Without these fee reductions, returns and rankings would have been lower. Average Annual Total Returns as of 11/30/10 DWS Strategic Municipal Income Trust 1-Year 3-Year 5-Year 10-Year Based on Net Asset Value(a) 11.18% 8.48% 7.13% 8.00% Based on Market Price(a) 11.61% 13.53% 4.79% 9.18% Barclays Capital Municipal Bond Index(b) 4.76% 4.86% 4.67% 5.30% Lipper Closed-End High Yield Municipal Debt Funds Category(c) 10.93% 2.59% 3.61% 5.21% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. (a)Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market price reflects changes in market price. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. (b)The Barclays Capital Municipal Bond Index is an unmanaged, unleveraged market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. (c)The Lipper Closed-End High Yield Municipal Debt Funds category includes funds that invest at least 50% of their assets in lower-rated municipal debt issues. Lipper figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Lipper Inc. as falling into the Closed-End High Yield Municipal Debt Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly into a Lipper category. Net Asset Value and Market Price As of 11/30/10 As of 11/30/09 Net Asset Value $ $ Market Price $ $ Prices and net asset value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 11/30/10: Income Dividends (common shareholders) $ November Income Dividend (common shareholders) $ Current Annualized Distribution Rate (Based on Net Asset Value) as of 11/30/10+ % Current Annualized Distribution Rate (Based on Market Price) as of 11/30/10+ % Tax Equivalent Distribution Rate (Based on Net Asset Value) as of 11/30/10+ % Tax Equivalent Distribution Rate (Based on Market Price) as of 11/30/10+ % +Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on November 30, 2010. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Tax equivalent distribution rate is based on the Fund's distribution rate and a marginal income tax rate of 35%. Distribution rates are historical, not guaranteed, and will fluctuate. Lipper Rankings — Closed-End High Yield Municipal Debt Funds Category as of 11/30/10 Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 7 of 15 44 3-Year 1 of 15 7 5-Year 1 of 14 7 10-Year 1 of 11 9 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on net asset value total return with distributions reinvested. Portfolio Management Review DWS Strategic Municipal Income Trust: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Strategic Municipal Income Trust. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Philip G. Condon Lead Portfolio Manager Rebecca L. Flinn Portfolio Manager Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. The fund's investment objective is to provide a high level of current income exempt from federal income tax. The fund may utilize leverage in the form of preferred shares or bank borrowings under a revolving credit facility. See the Notes to Financial Statements for further information. For the period, DWS Strategic Municipal Income Trust delivered a total return based on net asset value of 11.18%. The fund posted a total return based on market price of 11.61%. Its average peer in the Lipper Closed-End High Yield Municipal Debt Funds category for closed-end funds delivered 10.93% in the period.1 The fund's benchmark, the unmanaged Barclays Capital Municipal Bond Index, returned 4.76% for the 12 months.2 Municipals overall underperformed the broad taxable bond market, as measured by the Barclays Capital US Aggregate Bond Index, which returned 6.02% for the same period.3 Over the period, the fund's traded shares went from a premium of 2.66% versus net asset value to a premium of 3.06%. (Past performance is no guarantee of future results. Please see pages 4 and 5 for more complete performance information.) Credit markets generally trended positive over the fiscal period, in part driven by investors shunning extraordinarily low yields available on Treasuries. The municipal market was helped over the period by the implementation of the American Recovery and Reinvestment Act, which provided many state and local governments with direct budgetary relief. Nonetheless, negative news concerning budget struggles continued to surround the municipal market, with California, New York and Illinois providing many of the headlines. Despite this backdrop, municipal credit spreads generally narrowed over the fiscal period.4 To illustrate, the incremental yield versus AAA issues on 30-year BBB-rated hospital bonds narrowed from approximately 230 basis points to 190 basis points over the 12 months.5 Spreads on issues rated A also narrowed somewhat versus AAA issues, especially in the 10-year-and-under maturity range. Overall municipal supply was roughly similar to the prior fiscal period. However, a significant portion of issuance continued to comprise taxable Build America Bonds enabled by the American Recovery and Reinvestment Act. Demand for municipals from individual retail and mutual fund investors generally remained strong. Late in the period, demand dipped as the market became unsettled by a variety of factors, including speculation over the impact of continued US Federal Reserve Board (the Fed) monetary easing and the implications of the November elections for federal support of states and localities. During the period, the Fed maintained the target for the overnight fed funds rate in the unprecedented 0%-to-0.25% range.6 With short rates anchored by the Fed, the municipal yield curve remained quite steep during the period.7 For the full 12 months, yields on two-year municipal issues barely moved, declining one basis point to 0.60%, while bonds with 30-year maturities started and finished the 12 months at 4.28%. (100 basis points equals one percentage point. See the graph below for municipal bond yield changes from the beginning to the end of the period.) Municipal Bond Yield Curve (as of 11/30/09 and 11/30/10) Source: Thompson Reuters This chart is for illustrative purposes only and is not intended to represent the yield of any DWS fund. Performance is historical and does not guarantee future results. Positive Contributors to Performance The fund has the ability to leverage returns to shareholders through the issuance of preferred shares whose dividend rate is tied to short-term interest rates. With the Fed anchoring short-term rates near zero, the fund's cost of leverage remained low for the 12 months, helping performance. Given a steep yield curve and Fed policy oriented toward keeping interest rates low, the fund maintained significant exposure to bonds with remaining maturities in the 20-to-30-year range. This allowed the fund to benefit from higher yields available on longer-term issues. The fund's holdings of bonds related to senior living facilities benefited over the 12 months as investors sought higher-yielding alternatives. Our exposure to Puerto Rico bonds, Florida land development bonds and airline-related issues also benefited as credit spreads narrowed over the period. Negative Contributors to Performance The fund has maintained exposure to bonds that have been prerefunded, meaning that they are secured by holdings of government securities sufficient to pay off the issue at maturity. These bonds lagged as investors sought higher yields available on lower-quality issues, contributing to the fund's lower ranking versus its Lipper peers. The fund's tobacco-related exposure negatively impacted relative performance as one of our holdings was downgraded by Standard & Poor's to below-investment-grade status. Outlook and Positioning The relationship between Treasury and municipal yields shifted dramatically over the recently concluded fiscal period. To illustrate, at the end of November 2010, two-year municipals were yielding 133% of comparable maturity Treasuries, as compared to 91% twelve months earlier. The municipal yield curve remains steep and we are maintaining significant exposure to bonds in the 20-to-30-year maturity range. From a credit perspective, we see opportunities among high-yield issues such as those related to hospitals and continuing care retirement communities. The fund has nearly 60% of assets in issues that are either unrated or rated BBB or lower. Given ongoing difficulties with state and local budgets, we expect continued credit pressure on municipal issuers. In addition, the outlook for support from the federal government of municipal finances is cloudy as Washington sorts through the implications of the recent congressional elections. Despite recent press, we do not expect defaults to become a significant feature of the municipal landscape. Nonetheless, we believe investors who conduct thorough credit research will continue to have an advantage in the current credit environment. Our team of municipal bond analysts is closely monitoring the credits we hold, and we will not hesitate to make changes in the portfolio as conditions dictate. We will continue to seek to provide a high level of current income exempt from federal income tax. 1The Lipper Closed-End High Yield Municipal Debt Funds category includes funds that invest at least 50% of their assets in lower-rated municipal debt issues. Lipper figures represent the average of the total returns reported by all of the mutual funds designated by Lipper Inc. as falling into the High Yield Municipal Debt Funds category. For the 1-, 5- and 10-year periods, this category's average was 10.93% (15 funds), 3.61% (14 funds) and 5.21% (11 funds), respectively, as of 11/30/10. 2 The Barclays Capital Municipal Bond Index is an unmanaged, unleveraged market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. 3The Barclays Capital US Aggregate Bond Index is an unmanaged, market-value- weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 4"Credit spread" is the additional yield provided by municipal bonds rated AA and below, versus municipals rated AAA with comparable effective maturity. 5Credit quality is a measure of a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating, the higher the probability of default. 6The federal funds rate is the interest rate, set by the US Federal Reserve, at which banks lend money to each other, usually on an overnight basis. 7The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically, the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. When the yield curve is characterized as "steep," this is especially true. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 11/30/10 11/30/09 Revenue Bonds 83% 81% General Obligation Bonds 8% 8% ETM/Prerefunded Bonds 7% 9% Lease Obligations 2% 2% 100% 100% Quality 11/30/10 11/30/09 AAA 8% 11% AA 10% 11% A 23% 20% BBB 25% 30% BB 7% 6% B 2% 1% Below B 1% 1% Not Rated 24% 20% 100% 100% Top Five State/Territory Allocations (As a % of Investment Portfolio) 11/30/10 11/30/09 California 11% 11% New York 10% 11% Texas 8% 7% Florida 6% 5% Commonwealth of Puerto Rico 5% 5% Asset allocation, quality and top five state allocations are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Interest Rate Sensitivity 11/30/10 11/30/09 Effective Maturity 9.7 years 11.4 years Effective Duration 7.4 years 7.8 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Interest rate sensitivity is subject to change. For more complete details about the Fund's investment portfolio, see page 13. A quarterly Fact Sheet is available upon request. Please see the Additional Information section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings as of the month-end are posted on www.dws-investments.com on or after the last day of the following month. More frequent posting of portfolio holdings information may be made from time to time on www.dws-investments.com. Investment Portfolio as of November 30, 2010 Principal Amount ($) Value ($) Municipal Bonds and Notes 143.9% Alabama 0.6% Sylacauga, AL, Health Care Authority Revenue, Coosa Valley Medical Center, Series A, 6.0%, 8/1/2035 Arizona 2.4% Arizona, Project Revenue, Health Facilities Authority, The New Foundation Project, 8.25%, 3/1/2019 Maricopa County, AZ, Pollution Control Corp. Revenue, El Paso Electric Co. Project, Series B, 7.25%, 4/1/2040 California 13.7% California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2034 California, M-S-R Energy Authority, Series B, 7.0%, 11/1/2034 California, Morongo Band of Mission Indians, Enterprise Casino Revenue, Series B, 144A, 6.5%, 3/1/2028 California, South Bayside Waste Management Authority, Solid Waste Enterprise, Shoreway Environmental, Series A, 6.25%, 9/1/2029 California, Special Assessment Revenue, Golden State Tobacco Securitization Corp., Series 2003-A-1, Prerefunded, 6.75%, 6/1/2039 California, State General Obligation: 5.5%, 3/1/2040 5.75%, 4/1/2031 6.0%, 4/1/2038 6.5%, 4/1/2033 California, State Public Works Board Lease Revenue, Capital Projects, Series I-1, 6.375%, 11/1/2034 California, State Public Works Board Lease Revenue, Riverside Campus Project, Series B, 6.125%, 4/1/2028 Sacramento County, CA, Sales & Special Tax Revenue, Bradshaw Road Project, 7.2%, 9/2/2015 Colorado 0.5% Colorado, Public Energy Authority, Natural Gas Purchased Revenue, 6.25%, 11/15/2028, GTY: Merrill Lynch & Co., Inc. Connecticut 3.9% Connecticut, Harbor Point Infrastructure Improvement District, Special Obligation Revenue, Harbor Point Project, Series A, 7.875%, 4/1/2039 Greenwich, CT, Multi-Family Housing Revenue, 6.35%, 9/1/2027 Mashantucket, CT, Mashantucket Western Pequot Tribe, Special Revenue, Series A, 144A, 6.5%, 9/1/2031* Mashantucket, CT, Sports Expo & Entertainment Revenue, Mashantucket Western Pequot Tribe: Series B, 144A, Zero Coupon, 9/1/2017* Series B, 144A, Zero Coupon, 9/1/2018* Florida 9.8% Florida, Capital Region Community Development District, Capital Improvement Revenue, Series A, 7.0%, 5/1/2039 Florida, Middle Village Community Development District, Special Assessment, Series A, 6.0%, 5/1/2035 Florida, Tolomato Community Development District, Special Assessment: 5.4%, 5/1/2037 6.55%, 5/1/2027 Hillsborough County, FL, Industrial Development Authority Revenue, Health Facilities, University Community Hospital, Series A, Prerefunded, 5.625%, 8/15/2029 Miami Beach, FL, Health Facilities Authority Hospital Revenue, Mount Sinai Medical Center, 144A, 6.75%, 11/15/2029 Miami-Dade County, FL, Aviation Revenue, Series A, 5.5%, 10/1/2041 Orlando & Orange County, FL, Expressway Authority Revenue, Series C, 5.0%, 7/1/2035 Orlando, FL, Greater Aviation Authority, Airport Facilities Revenue, Jet Blue Airways Corp., AMT, 6.5%, 11/15/2036 Orlando, FL, Special Assessment Revenue, Conroy Road Interchange Project, Series A, 5.8%, 5/1/2026 Georgia 5.7% Americus-Sumter County, GA, Hospital & Healthcare Revenue, Hospital Authority, South Georgia Methodist, Series A, 6.375%, 5/15/2029 Atlanta, GA, Tax Allocation, Beltline Project, Series B, 7.375%, 1/1/2031 Atlanta, GA, Water & Wastewater Revenue, Series A, 6.25%, 11/1/2034 Gainesville & Hall County, GA, Development Authority Retirement Community Revenue, ACTS Retirement, Life Community, Series A-2, 6.625%, 11/15/2039 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue, Series A, 5.5%, 9/15/2024 Georgia, Medical Center Hospital Authority Revenue, Anticipation Certificates, Columbus Regional Healthcare System, 6.5%, 8/1/2038, INS: AGC Guam 2.3% Guam, Government General Obligation, Series A, 7.0%, 11/15/2039 Guam, Government Waterworks Authority, Water & Wastewater System Revenue, 6.0%, 7/1/2025 Guam, Power Authority Revenue, Series A, 5.5%, 10/1/2030 Hawaii 0.4% Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co., 6.5%, 7/1/2039, GTY: Hawaiian Electric Company, Inc. Idaho 0.2% Idaho, Health Facilities Authority Revenue, St. Luke's Regional Medical Center, 6.75%, 11/1/2037 Illinois 6.9% Illinois, Finance Authority Revenue, Elmhurst Memorial Healthcare, Series A, 5.625%, 1/1/2037 Illinois, Finance Authority Revenue, Friendship Village of Schaumburg, Series A, 5.625%, 2/15/2037 Illinois, Finance Authority Revenue, Park Place of Elmhurst, Series A, 8.0%, 5/15/2030 Illinois, Finance Authority Revenue, Roosevelt University Project, 6.5%, 4/1/2044 Illinois, Finance Authority Revenue, The Admiral at Lake Project, Series A, 8.0%, 5/15/2040 Illinois, Finance Authority Revenue, Three Crowns Park Plaza, Series A, 5.875%, 2/15/2038 Illinois, Upper River Valley Development Authority, Solid Waste Disposal Revenue, Waste Recovery Project, AMT, 5.9%, 2/1/2014, GTY: GreenGold Ray Energies, Inc. University Park, IL, Sales & Special Tax Revenue, Governors Gateway Industrial Park, 8.5%, 12/1/2011 Indiana 1.1% Indiana, Finance Authority Hospital Revenue, Deaconess Hospital Obligation, Series A, 6.75%, 3/1/2039 Vigo County, IN, Hospital Authority Revenue, Union Hospital, Inc., 144A, 5.7%, 9/1/2037 Iowa 1.8% Cedar Rapids, IA, First Mortgage Revenue, Cottage Grove Place, Series A, 5.875%, 7/1/2028 Iowa, Finance Authority Retirement Community Revenue, Edgewater LLC Project, 6.5%, 11/15/2027 Lake City, IA, Senior Care Revenue, Health Care Facility, Opportunity Living Project, 144A, 6.45%, 5/1/2011 Kansas 1.2% Lenexa, KS, Health Care Facility Revenue, Lakeview Village, Inc. Project, 7.25%, 5/15/2039 Wyandotte County, KS, Unified Government Special Obligation Revenue, Sales Tax, Series B, 5.0%, 12/1/2020 Kentucky 3.6% Kentucky, Economic Development Finance Authority, Health System Revenue, Norton Healthcare, Series A, 6.625%, 10/1/2028 Kentucky, Economic Development Finance Authority, Hospital Facilities Revenue, Owensboro Medical Health Systems, Series A, 6.5%, 3/1/2045 Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2033, INS: AGC Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisiana 4.1% Louisiana, Local Government Environmental Facilities, Community Development Authority Revenue, 6.75%, 11/1/2032 Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Morehouse Parish, LA, Pollution Control Revenue, International Paper Co. Project, Series A, 5.25%, 11/15/2013 Maryland 4.4% Maryland, Economic Development Corp., Pollution Control Revenue, Potomac Electric Power Co., 6.2%, 9/1/2022 Maryland, State Economic Development Corp. Revenue, Senior Lien Project, Chesapeake Bay: Series A, 5.0%, 12/1/2031 Series B, 5.25%, 12/1/2031 Maryland, State Health & Higher Educational Facilities Authority Revenue, Anne Arundel Health Systems, Series A, 6.75%, 7/1/2039 Maryland, State Health & Higher Educational Facilities Authority Revenue, Washington County Hospital: 5.75%, 1/1/2033 6.0%, 1/1/2028 Massachusetts 6.5% Massachusetts, Development Finance Agency, Senior Living Facility Revenue, Groves-Lincoln: Series A, 7.75%, 6/1/2039 Series A, 7.875%, 6/1/2044 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Civic Investments, Series A, Prerefunded, 9.0%, 12/15/2015, GTY: Harvard Pilgrim Health Care, Inc. Massachusetts, Industrial Development Revenue, Development Finance Agency, Series A, 7.1%, 7/1/2032 Massachusetts, Project Revenue, Health & Educational Facilities Authority, Jordan Hospital, Series E, 6.75%, 10/1/2033 Massachusetts, State Development Finance Agency Revenue, Greater Boston Food Bank, Inc., Series A, 0.41%**, 7/1/2038, LOC: Bank of America NA Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility, Series A, 5.75%, 11/15/2035 Massachusetts, State Health & Educational Facilities Authority Revenue, Milford Regional Medical Center, Series E, 5.0%, 7/15/2037 Massachusetts, State Health & Educational Facilities Authority Revenue, Partners Healthcare Systems, Series C, 5.75%, 7/1/2032 Michigan 3.7% Kalamazoo, MI, Economic Development Corp. Revenue, Limited Obligation, Heritage Community, 5.5%, 5/15/2036 Kentwood, MI, Economic Development, Limited Obligation, Holland Home, Series A, 5.375%, 11/15/2036 Royal Oak, MI, Hospital Finance Authority Revenue, William Beaumont Hospital, 8.25%, 9/1/2039 Tawas City, MI, Hospital Finance Authority, St. Joseph Health Services: Series A, ETM, 5.6%, 2/15/2013 Series A, ETM, 5.75%, 2/15/2023 Minnesota 0.8% Minneapolis, MN, Health Care Systems Revenue, Fairview Health Services, Series A, 6.75%, 11/15/2032 Mississippi 1.3% Lowndes County, MS, Solid Waste Disposal & Pollution Control Revenue, Weyerhaeuser Co. Project, Series A, 6.8%, 4/1/2022 Mississippi, Business Finance Corp., Pollution Control Revenue, Systems Energy Resources, Inc. Project, 5.875%, 4/1/2022 Warren County, MS, Gulf Opportunity Zone, International Paper Co., Series A, 6.5%, 9/1/2032 Missouri 2.3% Branson, MO, Regional Airport Transportation Development District, Airport Revenue, Series B, AMT, 6.0%, 7/1/2037 Kirkwood, MO, Industrial Development Authority, Retirement Community Revenue, Aberdeen Heights, Series C-3, 6.5%, 5/15/2015 Missouri, State Health & Educational Facilities Authority Revenue, Lutheran Senior Services, Series C, 5.0%, 2/1/2042 St. Louis, MO, Lambert-St. Louis International Airport Revenue, Series A-1, 6.625%, 7/1/2034 Nevada 6.4% Clark County, NV, School District, Series A, 5.0%, 6/15/2022, INS: FGIC Henderson, NV, Health Care Facility Revenue, Catholic Healthcare West, Series B, 5.25%, 7/1/2031 Nevada, Director State Department of Business & Industry, Las Vegas Monorail Project, Second Tier, 7.375%, 1/1/2030* New Hampshire 2.2% New Hampshire, Hospital & Healthcare Revenue, Rivermead at Peterborough Retirement Community, 5.75%, 7/1/2028 New Hampshire, State Business Finance Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, AMT, 5.2%, 5/1/2027 New Jersey 1.3% New Jersey, Economic Development Authority Revenue, Cigarette Tax, 5.75%, 6/15/2034 New Jersey, Health Care Facilities Financing Authority Revenue, St. Joseph's Health Care System, 6.625%, 7/1/2038 New York 10.3% Nassau County, NY, Project Revenue, North Shore Healthcare Systems Project, Series B, 5.875%, 11/1/2011 New York, State Energy Research & Development Authority Facilities Revenue, Consolidated Edison Co. of New York, Inc., Series C-3, AMT, 0.28%**, 11/1/2039, LOC: Mizuho Corporate Bank New York & New Jersey Port Authority, One Hundred Forty-Seventh, AMT, 5.0%, 10/15/2023, INS: FGIC New York City, NY, Industrial Development Agency Revenue, Liberty-7, World Trade Center, Series A, 6.25%, 3/1/2015 New York City, NY, Industrial Development Agency, Special Facility Revenue, American Airlines, JFK International Airport, AMT, 8.0%, 8/1/2028, GTY: AMR Corp. North Carolina 1.6% North Carolina, Electric Revenue, Municipal Power Agency, Series C, 5.375%, 1/1/2017 North Carolina, Medical Care Commission, Health Care Facilities Revenue, University Health Systems, Series D, 6.25%, 12/1/2033 Ohio 4.2% Buckeye, OH, Tobacco Settlement Financing Authority, Series A-2, 5.875%, 6/1/2030 Pennsylvania 3.6% Butler County, PA, Hospital Authority Revenue, Butler Health Systems Project, 7.25%, 7/1/2039 Montgomery County, PA, Industrial Development Authority Revenue, Whitemarsh Continuing Care, 6.25%, 2/1/2035 Pennsylvania, Hospital & Healthcare Revenue, Economic Development Financing Authority, UPMC Health System, Series A, Prerefunded, 6.0%, 1/15/2031 Philadelphia, Redevelopment Authority Revenue, First Lien Mortgage, Series A, 6.5%, 1/1/2029 Westmoreland County, PA, Industrial Development Authority Revenue, Retirement Community-Redstone, Series A, 5.875%, 1/1/2032 Puerto Rico 8.3% Commonwealth of Puerto Rico, Aqueduct & Sewer Authority Revenue, Series A, 6.0%, 7/1/2038 Commonwealth of Puerto Rico, Highway & Transportation Authority Revenue, Series L, 5.25%, 7/1/2038, INS: AMBAC Puerto Rico, Public Buildings Authority Revenue, Series Q, 5.625%, 7/1/2039 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.375%, 8/1/2039 Series A, 6.5%, 8/1/2044 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation, Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 South Carolina 1.9% Hardeeville, SC, Assessment Revenue, Anderson Tract Municipal Improvement District, Series A, 7.75%, 11/1/2039 South Carolina, Jobs Economic Development Authority Revenue, Bon Secours Health System, Series B, 5.625%, 11/15/2030 South Carolina, Jobs Economic Development Authority, Hospital Facilities Revenue, Palmetto Health Alliance, Series C, Prerefunded, 7.0%, 8/1/2030 South Dakota 1.5% South Dakota, Hospital & Healthcare Revenue, Sioux Valley Hospital, Series E, 5.375%, 11/1/2024 Tennessee 3.2% Clarksville, TN, Natural Gas Acquisition Corp., Gas Revenue: 5.0%, 12/15/2017 5.0%, 12/15/2018 Johnson City, TN, Health & Educational Facilities Board Hospital Revenue, Mountain States Health Alliance, Series A, 7.75%, 7/1/2038 Johnson City, TN, Hospital & Healthcare Revenue, Health & Educational Facilities Board Hospital, Series A, Prerefunded, 7.5%, 7/1/2033 Texas 12.4% Abilene, TX, Senior Care Revenue, Health Facilities Development, Sears Methodist Retirement Facilities, Series A, 5.9%, 11/15/2025 Austin, TX, Austin-Bergstrom Landhost Enterprises, Inc., Airport Hotel Project, Series A, 3.375%, 4/1/2027 (a) Brazos River, TX, Harbor Navigation District, Brazoria County Environmental Health, Dow Chemical Co. Project: Series B-2, 4.95%, 5/15/2033 Series A-3, AMT, 5.125%, 5/15/2033 Houston, TX, Transportation/Tolls Revenue, Special Facilities, Continental Airlines, Inc., Series E, AMT, 6.75%, 7/1/2029 Matagorda County, TX, Navigation District No. 1, Pollution Control Revenue, AEP Texas Central Co. Project, Series A, 4.4%, 5/1/2030, INS: AMBAC North Texas, Tollway Authority Revenue, Toll Second Tier, Series F, 5.75%, 1/1/2033 San Antonio, TX, Convention Center Hotel Finance Corp., Contract Revenue, Empowerment Zone, Series A, AMT, 5.0%, 7/15/2039, INS: AMBAC Tarrant County, TX, Cultural Education Facilities Finance Corp., Retirement Facility, Mirador Project, Series A, 8.25%, 11/15/2044 Texas, Industrial Development Revenue, Waste Disposal Authority, Series A, AMT, 6.1%, 8/1/2024 Texas, Love Field Airport Modernization Corp., Special Facilities Revenue, Southwest Airlines Co. Project, 5.25%, 11/1/2040 Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue, 5.5%, 8/1/2020 Travis County, TX, Health Facilities Development Corp. Revenue, Westminster Manor Health, 7.125%, 11/1/2040 Virgin Islands 2.2% Virgin Islands, Sales & Special Tax Revenue, Public Finance Authority, Series A, 6.375%, 10/1/2019 Virginia 2.0% Henrico County, VA, Economic Development Authority, Residential Care Facility Revenue, Westminster Canterbury, 0.33%**, 10/1/2037, LOC: Branch Banking & Trust Washington County, VA, Industrial Development Authority, Hospital Facility Revenue, Mountain States Health Alliance, Series C, 7.75%, 7/1/2038 Washington 1.9% Washington, State Health Care Facilities Authority Revenue, Series C, 5.375%, 8/15/2028, INS: Radian Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center, Series A, 6.125%, 8/15/2037 Wisconsin 3.7% Wisconsin, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Aurora Health Care, Inc., 6.875%, 4/15/2030 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series A, 5.6%, 2/15/2029 Wisconsin, State Health & Educational Facilities Authority Revenue, Prohealth Care, Inc. Obligation Group, 6.625%, 2/15/2039 Wisconsin, State Health & Educational Facilities Authority Revenue, Thedacare, Inc., Series A, 5.5%, 12/15/2038 Total Municipal Bonds and Notes (Cost $186,842,442) Municipal Inverse Floating Rate Notes (b) 12.2% California 3.1% San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2027, INS: AGMC (c) San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2028, INS: AGMC (c) Trust: San Diego County, CA, Water Utility Improvements, Certificates of Participation, Series 2008-1104, 144A, 9.153%, 5/1/2027, Leverage Factor at purchase date: 2 to 1 New York 4.4% New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2023 (c) Trust: New York, State Dormitory Authority Revenue, Secondary Issues, Series 1955-2, 144A, 17.494%, 3/15/2023, Leverage Factor at purchase date: 4 to 1 Tennessee 4.7% Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2024 (c) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-1, 144A, 17.506%, 1/1/2024, Leverage Factor at purchase date: 4 to 1 Total Municipal Inverse Floating Rate Notes (Cost $15,942,647) % of Net Assets Value ($) Total Investment Portfolio (Cost $202,785,089)+ Other Assets and Liabilities, Net ) ) Preferred Shares, at Redemption Value ) ) Net Assets Applicable to Common Shareholders * Non-income producing security. In the case of a bond, generally denotes that the issuer has defaulted on the payment of principal or interest. The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Mashantucket, CT, Mashantucket Western Pequot Tribe, Special Revenue, Series A, 144A % 9/1/2031 Mashantucket, CT, Sports Expo & Entertainment Revenue, Mashantucket Western Pequot Tribe, Series B, 144A % 9/1/2017 Mashantucket, CT, Sports Expo & Entertainment Revenue, Mashantucket Western Pequot Tribe, Series B, 144A % 9/1/2018 Nevada, Director State Department of Business & Industry, Las Vegas Monorail Project, Second Tier % 1/1/2030 ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of November 30, 2010. +The cost for federal income tax purposes was $202,094,172. At November 30, 2010, net unrealized appreciation for all securities based on tax cost was $10,879,639. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $17,478,902 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,599,263. (a) Partial interest paying security. The rate shown represents 50% of the original coupon rate. (b) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (c) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and are used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Bonds and Notes (d) $
